DETAILED ACTION
An amendment was received and entered on 4/27/2021. 
Claims 3, 18, and 39-41 were canceled and claims 42-44 were added.
Claims 1, 2, 9-17, 29-33, and 42-44 are pending.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 10 requires that an immunosuppressive agent “diminishes the activity of cytotoxic T cells.” This claim is interpreted as meaning that the agent diminishes the cytotoxic activity of the cytotoxic T cells in the patient relative to their activity in the absence of the agent. Similarly claim 11 which requires that the “immunosuppressive agent reduces encephalitis” claim is interpreted as meaning that the agent reduces encephalitis in the patient relative to its severity in the absence of the agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-17, 29-33, and 42-44 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Passini et al (US 20160074474, of record) taken with the evidence of World Health Organization Weight-for-age charts for boys and girls (of record).  
Passini taught methods for treating spinal muscular atrophy (SMA)  a self-complementary recombinant adeno-associated virus (sc-rAAV) viral particle comprising a transgene expressing SMN. In one aspect, the viral particles are administered to the spinal column or cisterna magna in a pediatric human subject. See abstract. In some embodiments, the total amount of viral particles administered is about any of 1x1012 to 5x1012, 5x1012 to 1x1013, 1x1013 to 5x1013, or 5x1013 to 1x1014 genome copies.  See last line of paragraph 72. In some embodiments, the rAAV is administered via direct injection into the spinal cord, via intrathecal injection, or via intracisternal injection (claim 7). In some embodiments the rAAV is administered intrathecally to one or more of a lumbar subarachnoid space, thoracic subarachnoid space and a cervical subarachnoid space of the spinal cord. See paragraphs 9 and 67. In some embodiments, the 
Passini did not explicitly teach administration of the instantly recited doses of sc-rAAV to patients in the range of 9 to 36 months or 3 to 12 years old. However, Passini noted that type I SMA is characterized by onset at less than 6 months of age and death by less than 3 years, type II is characterized by onset between 6 and 18 months of age and death by 30-40 years of age, and type III is characterized by onset at greater than 18 months (paragraph 60).  Passini clearly envisioned treatment of SMA symptoms (paragraphs 6, 33, 53, and 58, and claim 2 and 3). Thus one of skill reading Passini could immediately envisage treatment of symptomatic type I patients in the range of 6 months to 3 years, and symptomatic type II pediatric patients of at least 18 months through 12 years.  Please also note that Passini also directed treatment of patients “less than” 1, 2, 3, 4, 5, 6, 7, 8, 8, 9, 10, 11, 12, or 13 years of age (paragraph 63).   
While Passini disclosed a dosage of “5x1013 to 1x1014” genome copies (paragraph 72), Passini did not link this dosage to any specific age range. However, Passini did provide guidance with regard to dosage in terms of body mass. Passini taught dosages of 1x1011 to 1x1013 genome copies per kilogram body weight (paragraph 71). Humans generally have body mass in the range of about 7-11 kg at 9 months, about 11-18kg at 3 years, about 12-25 kg at 5 years, and about 24-44 at 10 years (see WHO weight charts for girls and boys from birth to 5 years, attached).  Thus 11  to 1.1 x1014 GC, dosages for patients aged 3 years would be in the range of 1.1x1012 to 1.8x1014, and dosages for patients aged 5 years would be in the range of 1.2x1012 to 2.5x1014 GC, and dosages for patients aged 10 years would be in the range of 2.4x1012 to 4.4x1014.  These ranges overlap substantially with those of the instant claims. MPEP2131.03 indicates that prior art that teaches a range overlapping or touching the claimed range anticipates if it discloses the claimed range with “sufficient specificity”. The disclosure of Passini is considered to have “sufficient specificity” due to the substantial degree of overlap in the ranges and the fact that  Passini taught specific dosages within the instantly claimed ranges, e.g. “about” 5x1013, 6x1013, 7x1013, 8x1013, 9x1013, and 1x1014 GC (see second half of paragraph 72) as well as a specific dose range within an instantly claimed range (5x1013 to 1x1014 genome copies, last sentence of paragraph 72).  For example, given the disclosure of Passini, one of skill could have immediately envisaged a method of treating a 3 year old SMA type II patient weighing from 11 to 18 kg with a dosage of “about” 5x1013, 6x1013, 7x1013, 8x1013, 9x1013, or 1x1014 GC of an sc-rAAV encoding SMN. Moreover, it is not clear that the instantly claimed range is critical to enable the method to operate effectively (see MPEP 2131.03(II), second paragraph). Therefore Passini can be considered to anticipate claims 1, 18, 29-32, 42, and 43.  
In the alternative, it would have been obvious to have followed the teachings of Passini and to have arrived at a method of treating type I or type II SMA pediatric patients (which would include patients in the range of 6 months to 12 years) using one of the instantly recited dosage and age range combinations because Passini suggested e.g. 3 years old, it would have been obvious to have arrived at a dosage in the range of 1.1x1012 to 1.8x1014, in the process of optimizing the method, and in particular a dosage of “about” 5x1013, 6x1013, 7x1013, 8x1013, 9x1013, or 1x1014 GC, as these were dosages explicitly suggested by Passini without limitation with regard to age. Thus claims 1, 3, 18, 29-32, and 39-41 were prima facie obvious. 
Claim 2 requires, delivery to neurons, Purkinje neurons and/or astrocytes. Claims 14 and 15 require transduction of brain cells (claim 14), particularly  cells in the hippocampus, cerebellum and cerebral cortex (claim 15).  The method of Passini is considered to inherently provide these outcomes because Passini taught the same administration steps as instantly claimed, and envisioned using doses within the claimed range, e.g. 5x1013 to 1x1014 viral genomes (paragraph 72). 
Claim 13 requires that the method of claim 1 reduces the risk of encephalitis in the subject.  As discussed above for claims 2, 14, 15, this outcome is considered to be inherent in the method of Passini because Passini taught the same active method steps as claim 13.
13 genome copies, and claim 17 requires a total dose of about 1.2x1014 genome copies.  These limitations are considered to be anticipated by, or rendered obvious over, Passini’s disclosure of administration of 5x1013 to 1x1014 genome copies (paragraph 72).
Claims 33 and 44 require a flat dose of about 2.4X1014 GC. This limitation is considered to be anticipated by, or rendered obvious over, the fact that the guidance of Passini would have led one to have administered a dose in the range of 1.2x1012 to 2.5x1014 GC for a patient weighing 12-25 kg, and a dose of 2.4x1012 to 4.4x1014 GC to patients weighing 24-44 kg.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (US 20160074474) as applied to claims 1-3, 13-18, and 29-33 above, and further in view of Diamond et al (US 20090124591, of record).
The teachings of Passini are discussed above.
Passini did not teach administration of an immunosuppressive agent.
Diamond taught that AAV vectors can cause immune response, and that previous immune reactions can result in inflammatory responses on subsequent contact with AAV.  See paragraph 163.  Diamond taught that inflammation could be suppressed by administration of cationic steroid compositions of the invention, e.g. dexamethasone-spermine (DS). This compound was shown to reduce the activity of cytotoxic T cells as inferred from increased reporter gene expression after re-administration of an adenoviral vector relative to that observed in the absence of the compound (paragraph 235).

Thus the invention as a whole was prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (US 20160074474) and Diamond et al (US 20090124591) as applied to claims 1-3, 9-11, 13-18, and 29-33 above, and further in view of Michaelis et al (US 20040063718, of record).
The teachings of Passini and Diamond are discussed above and can be combined to render obvious a method of treating spinal muscular atrophy (SMA) in a human by intrathecal administration of a self-complementary recombinant AAV9 vector encoding human SMN, as well as administration of an anti-inflammatory agent.
These references did not teach administration of a non-steroidal anti-inflammatory agent. 
Michaelis taught that, generally, inflammation can be treated with relatively non-selective anti-inflammatory agents, such as corticosteroids and various non-steroidal anti-inflammatory drugs.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used either the steroid-derived anti-inflammatory agent of Diamond or a non-steroidal anti-inflammatory agent in the method of Passini as modified.  One would have been motivated to do so because Diamond had taught that AAV 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments, and the second Declarations of each of Dr. Karen Kozarsky and Dr. Nicholas Boulis, filed 4/27/2021, have been fully considered but they are not persuasive.
Applicant addresses the anticipation rejection at pages 6-9 of the response. Applicant argues that Passini fails to discuss brain mass and the ages of the patients listed in the instant claims, and therefore it is impossible for one of skill in the art to arrive at the parameters specified in the instant claims based on the teachings of Passini. Applicant asserts that there is no specific suggestion to treat any particular population in a defined age range in Passini, nor to select ranges of 9-36 months and 3-12 years based on the disclosure in Passini. Applicant asserts that it is only impermissible hindsight, using the inventors' disclosure, that provides the suggestion to select subjects that are of 9-36 months and 3-12 years.
This is unpersuasive because, as discussed in the rejection, one of skill could have immediately envisioned treating a 3 year old SMA type II patient weighing from 11 to 18 kg with a dosage of “about” 5x1013, 6x1013, 7x1013, 8x1013, 9x1013, or 1x1014 GC of an sc-rAAV encoding SMN.  While one of skill may not have arrived at the precise ranges of ages and dosages set forth within the instant claims, one of skill could easily have envisioned treating a single patient within the recited age ranges with a dose of sc-
Applicant asserts that Passini discloses dosages in the range of 109GC to at least 1014GC, relying on Passini paragraphs 70 and 72. This is not completely accurate. Passini paragraph 70 refers only to viral titers of a composition for administration, expressed in infectious units per ml of the composition.  It does not refer to the amount of the composition administered as a dose, and so does not refer to the number of genome copies administered in a dose.  Paragraph 72 is directed to complete dosages for administration to the spinal cord and/or cisterna magna of a human, and covers a range of 1012 to 1014 GC. So Passini did not contemplate dosages in the range of 109 or 1010 GC. 
Applicant asserts that Passini fails to disclose the specific dosages listed in the present claims. This is not completely accurate as Passini taught a variety of dosages within the instantly claimed ranges, e.g. 5x1013, 6x1013, 7x1013, 8x1013, 9x1013, or 1x1014 GC, as well as the particular range 5x1013 to 1x1014 GC. See paragraph 72. 
Applicant asserts that if one of skill applied the teachings of Passini to the instantly recited ages taking into account the evidence of the WHO Weight Charts, the low ends of the dosage ranges produced for ages 9 months and 3 years would be well below those of the instant claims, i.e. 7 x 1011 vs 5 x 1013, and 1.1 x 1012 vs 6 X 1014, 
Applicant addresses the obviousness rejections at pages 9-14 of the response.
At pages 9-11, Applicant argues that no prima facie case of obviousness has been established because the Office has engaged in hindsight reconstruction of the claims. Applicant asserts that it is not permissible to use hindsight, gleaned from the present application, on the ages of the subjects suitable for flat dosing based on their brain mass, to select corresponding weights and weight ranges from the WHO tables, and then turn to Passini to select dosages. This argument is not persuasive because the Office has not engaged in hindsight. The Office has relied on the Passini who taught the treatment of pediatric patients with symptoms of SMA where such patients were known to be within the instantly recited age ranges, and taught the use of dosages based on patient mass. The Office relied further on evidence that some children within the ages suggested for treatment by Passini will reasonably be expected to have masses that will result in dosages within the claimed ranges. The rejection was formulated without reference to Applicant’s disclosure other than the necessary comparison to the claims.

Applicant asserts that “getting the right dosing is critical for gene therapy, where re-administration is not a currently available option”, relying for support on the second Declaration of Dr. Kozarsky which indicates that more accurate dosing can be obtained by relying on the age of the patient than on the mass of the patient because the age of the patient reflects the brain and CSF mass and volume better than patient mass does. Declarant holds that, for intrathecal administration, flat dosing based on brain mass or
CSF volume avoids overdosing and underdosing which could occur when dosing based
on body weight.  For example, an obese child will have the same brain mass as a lean child of the same age. Intrathecal doses calculated based on body weight of an obese or tall child could result in overdosing; and a lean or short child could be underdosed. These arguments and the Declaration are not persuasive because the claims recite no steps for determining dosage on the basis of brain or CSF mass or volume, and 
Applicant also points to the second Declaration of Dr. Boulis who “used the guidance provided in Passini and the WHO weight charts applied in the Office Action, and found there was a huge variation in the doses that would be provided to children, such that it was impossible to determine an actual effective dose [(paragraphs 5 and 6)].”  Applicant and Declarant indicate that the doses provided by the combination of Passini and the WHO weight charts risk significantly underdosing a very vulnerable population.
The arguments regarding under- and over-dosing are unpersuasive in view of the working examples of Passini. For example,  Passini showed that intrathecal administration of 1.25 x 1013 GC to two or three sites in juvenile monkeys of 3.5 kg body mass provided a level of motor neuron transduction shown to be efficacious in SMA mice.  See paragraphs 97 and 112-115, especially last three sentences of paragraph 112, and paragraph 115. Thus, Passini demonstrated that doses of 2.5 X1013 or 3.75 X1013 GC provided desirable degrees of target cell transduction in a 3.5 kg primate. It is acknowledged that these total quantities were administered in injections at two or three different sites, nonetheless one of ordinary skill would have been motivated to perform optimization with similar total doses on a GC/kg basis. For example for a pediatric patient of three times the mass of the primate model (i.e. 10.5 kg) one would have found 13 to 1.125 x 1014 GC.  Please note that 10.5 kg is the mean mass of boys aged 16 months and girls aged 19-20 months according to the WHO tables of record.  This range is also within the range recited for 9 to 36 month old patients in claims 1, 2, 29, and 30.  Thus it appears unlikely that one of skill apprised of the entire Passini disclosure would necessarily underdose or overdose patients, and would instead be motivated to optimize within or near the claimed ranges. Moreover Applicant has provided no demonstration of what is the lowest effective dose or the highest safe dose, so it is not clear what actually constitutes an over- or under-dose.
At pages 11-13 Applicant asserts that evidence has been provided of unexpected superior results that overcome any prima facie case of obviousness.
Applicant asserted that at the time of filing there was no approved treatment agent that targeted SMN1, and that there is no evidence in the prior art that the doses listed in the instant claims could be used to treat children that were 9 to 36 months, or 3 to 12 years, of age, therefore one of ordinary skill in the art “would not have a reasonable expectation of success of the presently claimed methods.” Applicant relies for support on the findings of the court in Novartis Pharmaceuticals Corp. v. West-Ward Pharmaceuticals Int'l, 923 F.3d 1051 (Fed. Cir. 2019). 
This argument is unpersuasive. The fact set in Novartis is non-analogous since the issue therein was whether or not it would have been obvious to use a prior art drug to treat advanced renal cell carcinoma when that drug had proven useful for treating cancers of other tissues (i.e. different diseases). In the instant case, the prior art teaches treating exactly the same disease with the same drug, and envisions treating 
Applicant asserts that the claimed methods provide an unexpectedly superior result using gene therapy in children, relying for support on the second Declaration of Dr. Boulis (filed 4/27/2021). The Office agrees that paragraphs 7-9 of the Declaration provide objective evidence of extremely promising outcomes in the treatment of SMA. However, MPEP 716.02(d)(II) indicates that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In this instance, it is not clear that the instantly claimed ranges are critical for the results obtained, and that similar results could not have been obtained at dosages outside the claimed ranges, e.g. in 9 to 36  month old children at a dosage of 1 x 1013GC. Accordingly Applicant has not met the requirements for overcoming a prima facie case of obviousness through a demonstration of unexpected results.
	The remainder of Applicant’s arguments raise no issues not addressed above.  Therefore the rejections are maintained. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635